The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received July 13, 2022, amending Claims 1, 4-6, 9-11, 13-16, and 19.  No new claims were added by this amendment. Claims 2, 12, 17, and 20 were cancelled by this amendment.

Specification
The amendment filed 7/13/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the use of a wingnut with a corresponding threaded bolt.  The Applicant has amended the specification to include the addition of threaded bolts.  Based on Figures 2B and 3 from the parent application 16/579,491 and Figures 2B and 4 of the current application, there is no evidence that the Applicant was in the possession of the correct knowledge of a wingnut.  Both figures show a single part that appears to be a wingnut integrally formed with an externally threaded “screw”.  What is depicted by the Applicant is a common knowledge thumb screw, not a common knowledge wingnut.  In the last office action, the Examiner provide a photo of a wingnut, which appears to have prompted this amendment to the specification and drawings to include the information gleaned from the office action.  Therefore, there is no evidence that the knowledge of the use of threaded bolts in combination with wingnuts was in possession of the inventor at time of filing.  Therefore, the amendments to the Specification contain new matter.  

Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The amendment filed 7/13/2022  is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figure 2 is an entirely different grip bracket (7 and 8) design than what was previously disclosed.  Additionally, Figure 3 includes threaded bolts which were not part of the original disclosure.  See attached figures below that show the significant difference in design.  There is no structure described the originally filed drawings or specification that would provide evidence that the details in the currently amended Figure 2 were in possession of the inventor at time of filing.
Applicant is required to cancel the new matter in the reply to this Office Action.


    PNG
    media_image1.png
    590
    659
    media_image1.png
    Greyscale


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “extender element having a proximal end attached to the connector and a distal end attached a device (vacuum)…” must be shown or the feature(s) canceled from the claim(s).  As shown in Figure 3, the extender has a proximal end attached to the connector 9 and a distal end attached to the same connector 9 part not attached to a device as claimed.   Applicant does not show how the extender element 19 is capable of providing this claim limitation.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “extender element selectively modifies a length of the connector” must be shown or the feature(s) canceled from the claim(s).  Figure 1 shows the connector 6 labeled above the location of the brackets 7 and 8.  Figure 3 shows the connector 6 labeled below the brackets.  Therefore, it appears that the connector 6 is a single part that extends from near the handle to below the brackets 7 and 9.  Figure 1 appears to confirm that the connector 6 is a single uninterrupted part.  Figure 3 shows extender element 19 located between the two brackets 7 and 8.  That being said, it is further unclear how the extender element selectively extends the length of the connector 6 since the connector 6 is a single part as shown.  The Applicant does not show how the extender element 19 is capable of providing this claim limitation.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “handle assembly being affixed to the connector via a fixation mechanism” must be shown or the feature(s) canceled from the claim(s).  As shown in Figures 1 and 3, the handle assembly appears to be integrally fixed to the connector.  The drawings do not show how the handle assembly 2 is connected to connector 6 with a fixation mechanism or a fixation means which includes Velcro, an adhesive, snaps, and/or fasteners (e.g., hook and loop fasteners, teeth and groove fasteners, etc.).   The Applicant does not show how the fixation mechanism is capable of providing this claim limitation.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fixation mechanism, previously cited in Claim 1, to affix the handle assembly 2 to the connector 6 must also “comprises a first grip bracket, a second grip bracket, a first set of wingnuts associated with the first grip bracket, and a second set of wingnuts associated with the second grip bracket” must be shown or the feature(s) canceled from the claim(s).  As shown in Figures 1 and 3, the brackets and wingnuts of the fixation mechanism appear to attach the connector 6 to the handle of the device 5.  The drawings do not show how the brackets and wingnuts are used to affix the connector 6 to the handle assembly 2.  The Applicant does not show how the fixation mechanism comprises the claimed elements and is capable of providing this claim limitation.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “extender element configured to selectively modify a distance between the cleaning device and the handle assembly” must be shown or the feature(s) canceled from the claim(s).  Figure 1 shows the connector 6 labeled above the location of the brackets 7 and 8.  Figure 3 shows the connector 6 labeled below the brackets.  Therefore, it appears that the connector 6 is a single part that extends from near the handle to below the brackets 7 and 9.  Figure 1 appears to confirm that the connector 6 is a single uninterrupted part.  Figure 3 shows extender element 19 located between the two brackets 7 and 8.  That being said, it is further unclear how the extender element is configured to selectively modify a distance between the cleaning device and the handle assembly.  The Applicant shows a device that allows the connection to selectively modify the claimed distance, however, the Applicant does not show how the extender element 19 is capable of providing this claim limitation.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “selectively modifying an extender element of the adapter, the extender element configured to selectively modify a distance between  the cleaning device and the handle assembly” must be shown or the feature(s) canceled from the claim(s).  Figure 1 shows the connector 6 labeled above the location of the brackets 7 and 8.  Figure 3 shows the connector 6 labeled below the brackets.  Therefore, it appears that the connector 6 is a single part that extends from near the handle to below the brackets 7 and 9.  Figure 1 appears to confirm that the connector 6 is a single uninterrupted part.  Figure 3 shows extender element 19 located between the two brackets 7 and 8.  That being said, it is further unclear how the extender element is configured to selectively modify a distance between the cleaning device and the handle assembly.  The Applicant shows a device that allows the connection to selectively modify the claimed distance, however, the Applicant does not show how the extender element 19 is capable of providing this claim limitation.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 7, 9, 10, and 16, and therefore dependent Claims 3-5, 8, 11, 13-15, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
“extender element having a proximal end attached to the connector and a distal end attached a device (vacuum)”

“extender element selectively modifies a length of the connector” and

“handle assembly being affixed to the connector via a fixation mechanism”

Claim 6 recites the limitations "the first handle" and "the second handle".  There is insufficient antecedent basis for this limitation in the claims since neither a first handle nor a second handle has not been previously claimed.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
the fixation mechanism, previously cited in Claim 1, to affix the handle assembly 2 to the connector 6 must also “comprises a first grip bracket, a second grip bracket, a first set of wingnuts associated with the first grip bracket, and a second set of wingnuts associated with the second grip bracket”

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
the fixation mechanism, previously cited in Claim 1, to affix the handle assembly 2 to the connector 6 must also be “selected from the group consisting of: nuts and bolts, magnets, Velcro, an adhesive, snaps, and fasteners”

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
“extender element configured to selectively modify a distance between the cleaning device and the handle assembly” and

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:

“selectively modifying an extender element of the adapter, the extender element configured to selectively modify a distance between the cleaning device and the handle assembly”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-11, 13-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez Santos et al. US 2010/0175225 (hereafter Sanchez Santos et al.).

As best interpreted in lieu of 35 U.S.C. 112(b) rejections, regarding Claim 1, Sanchez Santos et al. teaches:
1. (Currently Amended) An adapter (auxiliary handle for tools, Title) for assisting a person with the operation of a device (broom, Figure 7), 
a connector (arm 1) attached (through connection as shown in Figure 1 below) to a handle assembly (grips 3) that has a left handle (grip 3 on left in Figure 1) for use by a person's left hand (grip 3 on right in Figure 1), and a right handle for use by the person's right hand, 
wherein the left and right handles of the handle assembly are for use by both hands of a person at once instead of an existing single handle of a device for use by one hand of the person (shown in Figure 7); 
an extender element (junction support 14) having a proximal end attached to the connector (with clamp 9), and a distal end attached to a device (broom, Figure 7) having exactly one handle to be operated by one hand of a person (shown in Figure 7), 


wherein the extender element (junction support 14) selectively modifies element 14, allowing overall length to be adjusted before securing with clamp 9) to modify a distance between the device and the handle assembly (see discussion below); and 
the handle assembly being affixed to the connector via a fixation mechanism (see discussion below).[[,]] 



As previously presented in the 35 U.S.C. 112(b) rejections, the Applicant does not disclose how the extender element selectively modifies the length of the connector.  Instead the Applicant merely points to a feature that appears to be located on the connector.  Sanchez Santos et al. teaches as shown in Figures 2 and 7 the length between the handle assembly and the device will change depending on the distance that the arm is inserted into the junction support 14 before it is clamped with clamp 9.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the junction support 14 (extender element) allows the arm 1 (connector) to be secured fully inserted or partially inserted to adjust the overall distance that the arm 1 protrudes.  Therefore, it would have been obvious that the junction support selectively modifies the length of the arm and therefore the distance between the handle assembly and the device as claimed.
As previously presented in the 35 U.S.C. 112(b) rejections, the Applicant does not disclose how the handle assembly is affixed to the connector via a fixation mechanism.  In fact, the Applicant does not show a mechanism as commonly interpreted between the two claimed elements.  Instead the Applicant shows in Figure 3 below what appears to be a rigid or integral connection.  Sanchez Santos et al. teaches as shown in Figure 1 below a fixation between the handle assembly and the connector that as shown in the comparison of the two figures below that is very similar to the fixation between the Applicant’s handle assembly and the connector.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the claimed fixation structure is disclosed by Sanchez Santos et al. since any minor differences would merely be a manner of design choice with the motivation to create a comparable fixation solution that maintains the performance of the device.


    PNG
    media_image2.png
    737
    1093
    media_image2.png
    Greyscale


Regarding Claim 3, Sanchez Santos et al. teaches:
3. (Original) The adapter of claim 1, wherein the device (broom, Figure 7) is a floor cleaning device (Figure 7).  

Regarding Claim 4, Sanchez Santos et al. teaches:
4. (Currently Amended) The adapter of claim 1, wherein the device (broom, Figure 7) is one of a vacuum cleaner, a mop, and a broom (broom, Figure 7).  

Regarding Claim 5, Sanchez Santos et al. teaches:
5. (Currently Amended) The adapter of claim 1, wherein the connector (arm 1) is removably attached (Figures 2 and 7) to [[a]] the handle of the device (broom, Figure 7).  

As best interpreted in lieu of 35 U.S.C. 112(b) rejections, regarding Claim 6, Sanchez Santos et al. teaches:
6. (Currently Amended) The adapter of claim 1, wherein at least one of the first hand grip (literally disclosed with the name “grip”).  

As best interpreted in lieu of 35 U.S.C. 112(b) rejections, regarding Claim 7, Sanchez Santos et al. teaches:
7. (Original) The adapter of claim 1, wherein the fixation mechanism comprises a first grip bracket, a second grip bracket, a first set of wingnuts associated with the first grip bracket, and a second set of wingnuts associated with the second grip bracket (see discussion below). 

Note that the Applicant’s fixation mechanism originally cited in Claim 1 affixes the handle assembly to the connector.  The Applicant does not disclose the use of brackets and wingnuts for the claimed connection.  Therefore, this claim and dependent Claim 8 are rejected under 35 U.S.C. 112(b) since the Applicant does not disclose how the invention meets the claim limitation.

Regarding Claim 8, Sanchez Santos et al. teaches:
8. (Original) The adapter of claim 7, wherein the extender element is located between the first grip bracket and the second grip bracket (see discussion in Claim 7.  This claim is rejected since it is dependent upon rejected Claim 7).  

As best interpreted in lieu of 35 U.S.C. 112(b) rejections, regarding Claim 9, Sanchez Santos et al. teaches:
9. (Currently Amended) The adapter of claim 1, wherein the fixation mechanism (assembly comprising - clamp 9, screw 12, nut 13, junction support 14, screw 5, and nut 16) is selected from the group consisting of: nuts and bolts, magnets, Velcro, an adhesive, snaps, and fasteners (see discussion below).  

Note that the Applicant’s fixation mechanism originally cited in Claim 1 affixes the handle assembly to the connector.  The Applicant does not disclose the use of nuts and bolts, magnets, etc. for the claimed connection.  Therefore, this claim is  rejected under 35 U.S.C. 112(b) since the Applicant does not disclose how the invention meets the claim limitation.

As best interpreted in lieu of 35 U.S.C. 112(b) rejections, regarding Claim 10, Sanchez Santos et al. teaches:
10. (Currently Amended) A cleaning device (Figure 7) comprising: 
a single handle (handle of broom 7) configured to be held by a single hand of a person; 
a handle assembly (grips 2 and 3) that has a left handle (grip 3 on left in Figure 1) for use by a person's left hand, and a right handle (grip 3 on right in Figure 1) for use by the person's right hand; and 
an extender element (junction support 14) configured to selectively modify a distance between the cleaning device and [[a]] the handle assembly (as shown in Figure 2, arm 1 slidingly inserts inside connecting element 14, allowing overall length to be adjusted before securing with clamp 9)(see discussion below)




As previously presented in the 35 U.S.C. 112(b) rejections, the Applicant does not disclose how the extender element selectively modifies a distance between the cleaning device and the handle assembly.  Instead the Applicant merely points to a feature that appears to be located on the connector.  Sanchez Santos et al. teaches as shown in Figures 2 and 7 the length between the handle assembly and the device will change depending on the distance that the arm is inserted into the junction support 14 before it is clamped with clamp 9.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the junction support 14 (extender element) allows the arm 1 (connector) to be secured fully inserted or partially inserted to adjust the overall distance that the arm 1 protrudes.  Therefore, it would have been obvious that the junction support selectively modifies the distance between the handle assembly and the cleaning device as claimed.

Regarding Claim 11, Sanchez Santos et al. teaches:
11. (Currently Amended) The cleaning device of claim 10, wherein the left handle (grip 3 on left in Figure 1) and the right handle (grip 3 on right in Figure 1) are located in a same plane Figure 2. 

Regarding Claim 13, Sanchez Santos et al. teaches:
13. (Currently Amended) The cleaning device of claim 10, wherein at least one of the left handle (grip 3 on left in Figure 1) and the right handle (grip 3 on right in Figure 1) hand grip (literally disclosed with the name “grip”).  

Regarding Claim 14, Sanchez Santos et al. teaches:
14. (Currently Amended) The cleaning device of claim 10, wherein the cleaning device (broom, Figure 7) is a floor cleaning device (Figure 7).  

Regarding Claim 15, Sanchez Santos et al. teaches:
15. (Currently Amended) The leaning device of claim 14, wherein the floor cleaning device (broom, Figure 7) is one of a vacuum cleaner, a mop, and a broom (broom, Figure 7)., 

As best interpreted in lieu of 35 U.S.C. 112(b) rejections, regarding Claim 16, Sanchez Santos et al. teaches:
16. (Currently Amended) A method for assisting a person with the operation of a household device (broom, Figure 7), the method comprising: 
attaching an adapter (auxiliary handle for tools, Title) having a handle assembly (grips 2 and 3) with left and right handles (grips 3 on left and right in Figure 1), to a household device (broom 7) having only one handle;
selectively modifying an extender element (junction support 14) of the adapter, the extender element configured to selectively modify a distance between the cleaning device and the handle assembly (as shown in Figure 2, arm 1 slidingly inserts inside connecting element 14, allowing overall length to be adjusted before securing with clamp 9)(see discussion below)
holding the left and right handles of the adapter using left and right hands, respectively (Figure 7); 
operating the household device by pushing and pulling both handles of the handle assembly using both hands (Figure 7).  

As previously presented in the 35 U.S.C. 112(b) rejections, the Applicant does not disclose how the extender element selectively modifies a distance between the cleaning device and the handle assembly.  Instead the Applicant merely points to a feature that appears to be located on the connector.  Sanchez Santos et al. teaches as shown in Figures 2 and 7 the length between the handle assembly and the device will change depending on the distance that the arm is inserted into the junction support 14 before it is clamped with clamp 9.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the junction support 14 (extender element) allows the arm 1 (connector) to be secured fully inserted or partially inserted to adjust the overall distance that the arm 1 protrudes.  Therefore, it would have been obvious that the junction support selectively modifies the distance between the handle assembly and the cleaning device as claimed.

Regarding Claim 18, Sanchez Santos et al. teaches:
18. (Original) The method of claim 16, wherein the single handle device (broom, Figure 7) is a floor cleaning device (Figure 7).  

Regarding Claim 19, Sanchez Santos et al. teaches:
19. (Currently Amended) The method of claim 18, wherein the floor cleaning device (Figure 7) is one of a vacuum cleaner, a mop, and a broom (Figure 7)..  

Response to Arguments
Drawing Objections
The examiner has reviewed the applicant’s amendments and found them unsatisfactory.  The drawings submitted on July 13, 2022 contain new matter.

Claim Objections
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore, the examiner withdraws the previous Claim Objections.

Rejection Under 35 U.S.C. 112(b)
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore, the examiner withdraws the previous rejection under 35 U.S.C. 112(b).

Rejection Under 35 U.S.C. 112(d)
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore, the examiner withdraws the previous rejection under 35 U.S.C. 112(d).

Rejections Under 35 U.S.C. 102(a)(1)
Applicant’s arguments with amendments, filed July 13, 2022, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of Claims 10 and 13-15 under  Furr-Britt et al. US 2004/0083579 have been fully considered and are not persuasive.  However, as a result of claim limitations being deleted by amendment, features taught by Furr-Britt et al. are no longer necessary to be relied on.  Therefore, the previous rejections under Furr-Britt et al. have been withdrawn

Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed July 13, 2022, with respect to the 35 U.S.C. 103 rejection(s) of Claims 1-3, 5-9, and 16-20 under Sanchez Santos et al. US 2010/0175225 have been fully considered and are not persuasive.  As necessitated by amendment, the rejections have been modified to include the claim amendments.

Responses to the Applicant’s arguments follow.  

The Applicant argues:  “It is respectfully acknowledged that some of the original drawings were inartfully drafted, and did not comport fully with the disclosure. The attached sheets of drawings are submitted to remedy this, and to more fully comport with the disclosure. 
The attached replacement sheets, which include Figs. 2 and 3, replace the original sheets including Figs. 2A, 2B, and 3. Fig. 2 replaces original Figs. 2A and 2B. Fig. 2 has been redrawn to comport with the disclosure, in particular paragraphs [0018] and [0041]. Elements now contained in Fig. 2 include (from paragraph [0018]) "a connector comprising a substantially circular opening through which a handle of the cleaning device can be inserted and removably secured to the connector, and a handle assembly attached to the connector....". Also included (from paragraph [0041]) are "grip bracket 7 and aperture 12 through which the arm 5 of the vacuum cleaner 1 can be secured by the tightening of the wingnut 14 and the grip bracket 8 and aperture 13 through which the connector 6 is secured by tightening the wingnut 15". Because Fig. 2 is being provided simply to comport with subject matter already disclosed in the specification, it is respectfully submitted that replacement Fig.2 does not add any new matter. 
Fig. 3 has been replaced with Fig. 3 of the parent application 16/579, 491 (now 
abandoned). Because the parent application was incorporated by reference in its entirety, this replacement does not add any new matter to the application. 
Fig. 3 has been further modified to more clearly comport with the present disclosure, in particular paragraph [0044], "... connector 6 having an extender element 19 that can extend the length of the connector 6 as needed. FIG. 3 also shows grip brackets 7 and 8 each having two wingnuts 16 and 17 respectively. Grip brackets 7 and 8 enable the attachment of the connector 6 to the arm 5 of the vacuum cleaner 1 by tightening wingnuts 16 and 17." 
Please delete Fig. 4 from the application. “
7 
The Examiner respectfully disagrees. As shown below, the design of the brackets 7 and 8 of the currently amended Figure 2 drawing is nothing like the originally filed brackets 7 and 8 of original Figure 2A.  Cited Paragraph [0018] is referring to connector 6 which is a totally different part than brackets 7 and 8.  Cited Paragraph [0041] can be referring to the unlabeled holes (possibly due to mislabeling of elements 12 and 13 in Figure 2A) that allow the wingnut to secure the brackets to the vacuum cleaner or connector as described.  Nonetheless, there is no structure described in either Paragraphs [0018] or [0041] that would provide evidence that the details in the currently amended Figure 2 were in possession of the inventor at time of filing.  Therefore, newly amended Figures 2 and 3 contain new matter.  

    PNG
    media_image1.png
    590
    659
    media_image1.png
    Greyscale

Regarding the extender element 19, Figure 1 shows the connector 6 labeled above the location of the brackets 7 and 8.  Figure 3 shows the connector 6 labeled below the brackets.  Therefore, it appears that the connector 6 is a single part that extends from near the handle to below the brackets 7 and 9.  Figure 1 appears to confirm that the connector 6 is a single uninterrupted part.  Figure 3 shows extender element 19 located between the two brackets 7 and 8.  According to the claims the extender element 19 selectively modifies the length of the connector 6.  The Applicant does not show how the extender element 19 is capable of providing this claim limitation.  In fact, it is unclear how that would be accomplished without breaking the connector 6 into multiple parts – a structure not disclosed by the Applicant.

Wingnut argument is addressed in detail below.
Response to office action dated 04/14/2022 
The Applicant argues:  “Claims 1-20 were examined, and all were rejected. Claims 2, 3, 12, 17, and 20 have been canceled without prejudice. Claims 1, 5-6, 9-11, 13-16, and 19 have been amended to clarify the claims. Claims 1, 4-11, 13-16, and 18-19 are now pending in this application. 
In the drawings, Figures 2B and 4 have been deleted, Figure 2A has been renumbered as Figure 2, and Figures 2 and 3 have been amended to comport with the specification. 
In the specification, paragraphs [0026] and [0027] have been deleted, and paragraphs 
[0025] and [0040] have been amended, to remove references to drawings that have been deleted. Paragraph [0041] has also been amended to correct the numbering of the figures mentioned therein, and to recite the well-known fact that wingnuts are typically tightened onto corresponding threaded fasteners, in this case bolts. Although as the examiner pointed out, the threaded fasteners onto which the recited wingnuts must be tightened were not explicitly mentioned, it is respectfully submitted that they are constructively disclosed because it is common knowledge that wingnuts are useless without them. 
Accordingly, no new matter has been introduced into the application by these amendments.”

The Examiner respectfully disagrees. The Applicant has amended the specification to include the addition of threaded bolts.  Based on Figures 2B and 3 from the parent application 16/579,491 and Figures 2B and 4 of the current application, there is no evidence that the Applicant was in the possession of the correct knowledge of a wingnut.  Both figures show a single part that appears to be a wingnut integrally formed with an externally threaded “bolt”.  What is depicted by the Applicant is a common knowledge thumb screw, not a common knowledge wingnut.  In the last office action, the Examiner provide a photo of a wingnut in the Drawing objection, which appears to have prompted this amendment to the drawings to include the information gleaned from the office action.  Therefore, there is no evidence that the knowledge of the use of threaded fasteners in combination with wingnuts was in possession of the inventor at time of filing.  Therefore, the amendments to the Specification contain new matter.  
Before moving onto the rejections, the Examiner would like provide extra detail demonstrating how the original device disclose was modified by the most recent amendments using new matter.  Below is an Examiner created figure based on scaling the drawings of the original disclosure and the current amendments.  As shown in the original disclosure, the Applicant’s brackets 7 and 8 will not reliably secure the extension to the vacuum.  As shown in the current amendments, bracket 7 and 8 are significantly different than the original disclosure.  The Examiner has found no evidence in the original disclosure that contains the details depicted in the current amendments.  It is also important to point out that the newly amended Figure 3 is inconsistent with the newly amended Figure 2 design.  The rightmost figure provided by the Examiner depicts the same view orientation provided in Applicant’s Figure 3.   To help make the comparison obvious, the Examiner copied the figure and placed it alongside Applicant’s Figure 3 below.  As shown, the Applicant’s amended Figure 3 is not using the amended Figure 2 parts.  Instead, it seems to show another embodiment that is different from all previous disclosures.  Therefore, instead of helping to explain the connection details it merely makes the connection details more confusing since the Applicant has not yet provided multiple figures showing the same embodiment.


    PNG
    media_image3.png
    896
    1259
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    617
    873
    media_image4.png
    Greyscale


The Applicant argues:  “Claims 10 and 13-15 were rejected under 35 USC § 102(a)(1) allegedly as being 
anticipated by Britt et al. (US 2004/0083 579). Applicant respectfully traverses the rejection with regard to the claims as currently presented. 
It is well settled that a reference must teach every element or aspect of a claim in order to be considered prior art under 35 USC § 102(a)(1). Britt fails to do so. 
The present application pertains to an adapter comprising left and right handles in a 
handle assembly, and a connector that can securely attach the handle assembly to a household9 Patent Application Serial No. 17/541,291Response to office action dated 04/14/2022 device that has just one handle, such as a vacuum cleaner. The adapter when attached assists individuals with the operation of the household device by enabling them to use both hands to maneuver the device. 
Similarly, Britt pertains to a dual handle attachment for a floor appliance, "e.g., vacuum cleaner, large push broom, mop, squeegee, etc.", that allows a user of the appliance to manipulate and maneuver the appliance using generally symmetrical upper body, arm, wrist, and hand forces and movements, thereby obviating the need for asymmetrical twisting and the greater strength required to manipulate such an appliance using only a single arm and hand. 
Claim 10 recites an extender element configured to selectively modify a distance between the cleaning device and the handle assembly. Britt does not disclose or make obvious such an extender element. 
Because Britt does not disclose all the elements of independent claim 10, the section 102 rejection of that claim is not supported, and claim 10 is allowable over Britt. Dependent claims 13-15 comprise all of the features of their base claim 10. Accordingly, without prejudice to their own individual merits, claims 13-15 are allowable for at least the same reason as claim 10. 
Based on the foregoing, reconsideration and withdrawal of the 35 USC § 102(a)(1) rejection of claims 10 and 13-15 are respectfully requested.” 

The Examiner respectfully disagrees.  The Applicant’s amendments removing claim limitations has eliminated the need to rely upon the Britt reference. Therefore, the rejections under Britt have been withdrawn.  

The Applicant argues:  “Claims 1-3, 5-9, and 16-20 were rejected under 35 USC § 103(a) as allegedly 
unpatentable over Santos (2010/0175225). Claims 2, 3, 17, and 20 have been canceled, mooting the rejection as to those claims. The rejection is traversed with regard to the remaining rejected claims as currently presented. 
Santos pertains to an "auxiliary handle for tools" (title). This reference teaches a 
"gripping device" (i.e., a device that provides grips) that can be fitted to a shaft of a tool or a tube of a mobile structure. The gripping device has a "body" for fixing it to the shaft or tube. The body has a semi-cylindrical grooved "form" that surrounds the shaft or tube; a "connectingPatent Application Serial No. 17/541,291 Response to office action dated 04/14/2022element" that has on one end a means for fixing the connecting element to the body, and on the other end a tube for receiving an "arm" that has "at least one handle" on its free end. 
It is respectfully submitted that an "auxiliary handle" is a handle that supplements, but does not take the place of, an already existing handle of a tool or structure. That is, it is meant to be used in conjunction with an already existing handle of the tool or structure. In contrast, the claims are directed to a pair of handles that are meant to be used instead of an already existing single handle that's part of the tool.” 

The Examiner respectfully disagrees.  The auxiliary handle presents a structure that allows a user to determine how they prefer to use the handle based on their comfort and effectiveness of the cleaning operation.  Therefore, the structure would allow the user to use the handle instead of the existing device handle if preferred.

The Applicant argues:  “Claim 1 recites: 
"a connector attached to a handle assembly that has a left handle for use by a person's left hand, and a right handle for use by the person's right hand, 
an extender element having a proximal end attached to the connector, and a distal end attached to a device having exactly one handle to be operated by one hand of a person, 
wherein the extender element selectively extends a length of the connector to modify 
a distance between the device and the handle assembly" 
Santos does not disclose or render obvious an extender element that selectively extends a length of a connector to modify a distance between a device and a handle assembly attached to the connector. 
Because Santos does not disclose or render obvious all the elements of independent 
claims 1 and 16, the section 103 rejection of these claims is not supported, and claims 1 and 16 are allowable over Santos. 
Furthermore, dependent claims 5-9 and 18-19 comprise all of the features of their 
respective base claims 1 and 16. Accordingly, without prejudice to their own individual merits, those claims are allowable for at least the same reasons as their respective base claims. 
Claim 4 was rejected as allegedly unpatentable over Santos in view of Britt. The rejection is traversed with regard to the claims as now presented.” 
11 
Patent Application Serial No. 17/541,291The Examiner respectfully disagrees.  The Applicant relies upon the extender element 19 with “a proximal end attached to the connector, and a distal end attached to a device having exactly one handle to be operated by one hand of a person, 
wherein the extender element selectively extends a length of the connector to modify 
a distance between the device and the handle assembly"  
Figure 1 shows the connector 6 labeled above the location of the brackets 7 and 8.  Figure 3 shows the connector 6 labeled below the brackets.  Therefore, it appears that the connector 6 is a single part that extends from near the handle to below the brackets 7 and 9.  Figure 1 appears to confirm that the connector 6 is a single uninterrupted part.  Figure 3 shows extender element 19 located between the two brackets 7 and 8.  According to the claims, the extender has a proximal end attached to the connector 6 and a distal end attached to a device (vacuum).  This claim limitation is not shown in the Applicant’s Figure 3.  Instead, what is disclosed in the Figures is that the extender has a proximal end attached to the connector 9 and a distal end attached to the same connector 9 part.  That being said, it is further unclear how the extender element selectively extends the length of the connector 6 since the connector 6 is a single part as shown.  The Applicant does not show how the extender element 19 is capable of providing this claim limitation.  In fact, it is unclear how that would be accomplished without breaking the connector 6 into multiple parts – a structure not disclosed by the Applicant.  
For the purpose of the rejection, the Sanchez Santos et al. discloses an extender element (junction support 14) having a proximal end attached to the connector (arm 1) with clamp 9 and a distal end attached to a device (broom, Figure 7).  Sanchez Santos et al. teaches as shown in Figures 2 and 7 the length between the handle assembly and the device will change depending on the distance that the arm is inserted into the junction support 14 before it is clamped with clamp 9.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the junction support 14 (extender element) allows the arm 1 (connector) to be secured fully inserted or partially inserted to adjust the overall distance that the arm 1 protrudes.  Therefore, it would have been obvious that the junction support selectively modifies the length of the arm and therefore the distance between the handle assembly and the device as claimed.
 
Response to office action dated 04/14/2022	The Applicant argues:  “Claim 4 depends from claim 1, and it is noted that Santos and Britt are relied on only for the additional features of claim 4. However, Santos and Britt both do not disclose or render obvious an extender element that selectively extends a length of a connector to modify a distance between a device and a handle assembly attached to the connector, as recited in claim 1. Therefore, the result of combining Santos with Britt cannot be claim 4, nor does the combination render claim 4 obvious. 
Claims 11 and 12 were rejected as allegedly unpatentable over Britt. Claim 12 has been canceled, rendering the rejection of claim 12 moot. The rejection is traversed with regard to claim 11 as now presented. 
Claim 11 depends from claim 10, and it is noted that Britt was relied on only for the 
additional features of claim 11. However, Britt does not disclose or render obvious an extender element that selectively extends a length of a connector to modify a distance between a device and a handle assembly, as recited in claim 10. Therefore, Britt cannot anticipate claim 11, nor does it render claim 11 obvious. 
Based on the foregoing, reconsideration and withdrawal of the section 103 rejection of claims 1, 3-9, 11, 13-16, and 18-19 are respectfully requested.” 

The Examiner respectfully disagrees.  As previously presented, the Applicant does not disclose the extender element configured as claimed.  Sanchez Santos et al. teaches the claimed extender element as previously disclosed making this argument moot. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723